COURT OF APPEALS OF VIRGINIA

Present: Judges Koontz, Elder and Fitzpatrick
Argued at Salem, Virginia


CHRISTINA MARIA KEENE
                                        MEMORANDUM OPINION * BY
v.        Record No. 0618-94-3           JUDGE LARRY G. ELDER
                                             JULY 5, 1995
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                     James F. Ingram, Judge

          Lawrence D. Gott (Office of the Public Defender,
          on brief), for appellant.

          H. Elizabeth Shaffer, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Christina Maria Keene (appellant) appeals her convictions

for involuntary manslaughter in violation of Code § 18.2-36 and

reckless driving in violation of Code § 46.2-864.   Appellant

contends that the trial court erred in (1) sustaining the

Commonwealth's Batson challenge, thereby allowing black juror

Adams to be seated as part of the jury panel; and (2) overruling

appellant's motion to strike juror Childress for cause.   Because

the trial court committed no error, we affirm appellant's

convictions.

     On July 3, 1993, appellant accidentally caused the vehicle

she was operating to crash through the wall of a hotel room at

the Stratford Inn in Danville, striking and killing one the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
room's occupants.   On February 2, 1994, appellant, who is black,

was tried by a jury on charges of involuntary manslaughter and

reckless driving.   Before the jury was empaneled, appellant made

motions to strike two venirepersons, but the trial court

overruled the motions.   Appellant was convicted on both counts.

     First, we hold that the trial court did not err in refusing

to allow appellant to peremptorily strike juror Adams from the

venire.   A peremptorily-stricken juror's rights may be asserted

by the defendant or the Commonwealth.   Georgia v. McCollum, __

U.S. __, 112 S. Ct. 2348, 2359 (1992); Robertson v. Commonwealth,

18 Va. App. 635, 637 n.2, 445 S.E.2d 713, 714 n.2 (1994).   As it

is the juror's rights that are being protected, it is of no

import that appellant and Adams were both black.   See Currin v.

State, 638 N.E.2d 1319 (Ind. App. 1994); see generally McCollum,

__ U.S. at __, 112 S. Ct. at 2357 (1992).

     In order to establish a Batson challenge,

     the [Commonwealth] must make a prima facie showing that
     the [defendant] has exercised peremptory strikes on the
     basis of race. Powers v. Ohio, [499 U.S. 400, 409],
     111 S. Ct. 1364, 1370 (1991). If this showing is made,
     the burden shifts to the [defendant] to articulate a
     racially neutral explanation for striking the jurors in
     question. Batson, 476 U.S. 96-97, 106 S. Ct. at
       1722-23. If the court determines that the proffered
     reasons are race-neutral, the [Commonwealth] should be
     afforded an opportunity to show why the reasons, even
     though facially neutral, are merely pretextual and that
     the challenged strikes were based on race. United
     States v. Joe, 928 F.2d 99, 103 (4th Cir. 1991)
     [subsequent history omitted]. But, ultimately, the
     trial court must determine whether the [Commonwealth]
     has carried [its] burden of proving purposeful
     discrimination. Batson, 476 U.S. at 98. On appeal,
     the trial court's findings will not be reversed unless



                                -2-
     they are clearly erroneous. Hernandez v. New York, 500
U.S. 352, 369, 111 S. Ct. 1859, 1871 (1991).


James v. Commonwealth, 247 Va. 459, 461-62, 442 S.E.2d 396, 398

(1994).   A trial court's decision disposing of a Batson issue is

accorded great deference and should not be disturbed on appeal if

supported by credible evidence.     Broady v. Commonwealth, 16 Va.

App. 281, 285, 429 S.E.2d 468, 471 (1993).

     In this case, when appellant "undertook to articulate

reasons for striking [Adams] without first raising the procedural

issue of whether a prima facie case had been established, the
issue was waived and became irrelevant."     Barksdale v.

Commonwealth, 17 Va. App. 456, 459, 438 S.E.2d 761, 763 (1993)(en

banc).

     The trial court ordered additional voir dire to be conducted

after juror Adams was the only one questioned about her possible

sympathy for appellant.   We find nothing in the record to

indicate that Adams' responses were any more "pro-Commonwealth"

than the other venirepersons who were questioned.    The trial

court heard and observed each venireperson state that appellant's

youth would not engender sympathy for appellant.    In light of

these circumstances, we cannot say that the trial court was

clearly erroneous in deciding that appellant did not offer a

race-neutral reason for striking Adams from the panel.

     Second, we hold that the trial court did not err in refusing

to strike juror Childress for cause.    "An accused is . . .

entitled to an impartial jury under the Virginia Constitution as


                                  -3-
a matter of legislative mandate, and by the Rules of the Virginia

Supreme Court."    Reynolds v. Commonwealth, 6 Va. App. 157, 164

n.2, 367 S.E.2d 176, 179 n.2 (1988)(citation omitted); Code

§ 8.01-358; Rule 3A:14.   As we have stated,

     when making determinations as to the qualifications of
     jurors, the trial judge is vested with great
     discretion. Because of the trial judge's presence at
     the trial, the trial judge is in a unique position to
     observe the demeanor of the challenged juror and to
     evaluate all aspects of her testimony. The trial
     judge's discretion in these matters will not be
     overturned "unless we say . . . that it was erroneous."

Educational Books, Inc. v. Commonwealth, 3 Va. App. 384, 390, 349
S.E.2d 903, 908 (1986)(citation omitted).

     In this case, juror Childress stated that she viewed the

accident scene the day after the accident occurred, approximately

seven months before appellant's trial began.    Childress' visit to

the accident scene was not an attempt to receive evidence, nor is

there any indication that she conveyed her knowledge of the

accident scene to her fellow jurors during voir dire, trial, or

deliberations.    Because Childress was not yet a juror in

appellant's trial, no improper motivation can be ascribed to her,

and nothing in the record indicates that familiarity with the

accident scene affected Childress or was communicated to her

fellow jurors.    See, e.g., McGuire v. Howard, 203 Va. 965, 969,

128 S.E.2d 281, 284 (1962).    Compare Litz v. Harman, 151 Va. 363,

144 S.E. 477 (1928).   Finally, the trial judge satisfied himself

during voir dire that Childress could "hear the case and consider



                                 -4-
only the evidence disclosed at trial as the basis of [her]

verdict."   Foley v. Commonwealth, 8 Va. App. 149, 154, 379 S.E.2d
915, 918, aff'd on reh'g en banc, 9 Va. App. 175, 384 S.E.2d 813

(1989).

     For the foregoing reasons, we affirm appellant's

convictions.

                                                         Affirmed.




                                -5-